DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tracey et al (US 2013/0032654) hereinafter Tracey.
Regarding claim 1, Tracey discloses an intelligent electric winder (an electrical cord reel 10), comprising: a support (a support structure 18, a pair of side foot portions 34, and a rear foot portion 36); a winder body (an electrical cord reel 10), comprising: a casing fixedly connected to the support (a housing 12), a winding reel provided inside the casing (the electrical cord 25 (FIG. 11)), a drive structure connected to the winding reel (see [0052] illustrates that a motor 78 is mounted within the drum 44 for powering the rotation of the rotatable member 40 about the winding axis 42. The motor 78 can include an electric motor that receives operation commands from the microchip 66 (FIG. 4) of the circuit board 64, so that the circuit board 64 controls the operation of the motor 78, and therefore the rotation of the rotatable member 40. Alternatively, the motor 78 can operate independently of the microchip 66. The motor 78 can be coupled with respect to the rotatable member 40 directly or via one or more intermediate gears (e.g., a gear reduction assembly)), and a cable winded around the winding reel (see Abstract, [0057], [0059]); and a control unit, comprising: a socket for sending a wireless control signal via a start/stop button (see [0055], [0062]); and a host for receiving the wireless control signal sent by the socket and controlling the winding reel to start or stop winding according to the wireless control signal (see [0055]); wherein the drive structure is electrically connected to the control unit; the host is arranged inside the casing; the socket is arranged outside the casing; the start/stop button is provided on a surface of the socket, and the socket is connected to a free end of the cable (see [0055], [0062], [0071], [0076]).
	Regarding claim 2, Tracey discloses wherein the socket comprises a radio frequency circuit, a Bluetooth circuit or an infrared circuit for sending the wireless control signal (see [0044], [0055], [0057]).
Regarding claim 9, Tracey discloses a control method for an intelligent electric winder, comprising: when the socket detects a trigger signal from the start/stop button, converting the trigger signal into a wireless control signal and sending the wireless control signal to the host; and when the host receives the wireless control signal sent by the socket, controlling the winding reel to start or stop winding according to the wireless control signal (see [0055], [0062], [0071], [0076]).
Regarding claim 10, Tracey discloses when the host receives a wireless command from other equipment, controlling the winding reel to start or stop winding according to the wireless command (see [0052], [0056], [0071], [0076], [0083] illustrates that a wireless receiver and associated electronic components can relay the wireless command signals to the motor 78 and/or switch 52).
Regarding claim 11, Tracey discloses wherein the socket comprises a radio frequency circuit, a Bluetooth circuit or an infrared circuit for sending the wireless control signal (see [0044], [0055], [0057]).
Claims 1-2, 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welch (US 2006/0027155) hereinafter.
Regarding claim 1, Welch discloses an intelligent electric winder (see Figs. 1-3), comprising: a support; a winder body, comprising: a casing fixedly connected to the support, a winding reel provided inside the casing (see [0026], [0027], a drive structure connected to the winding reel (a motor 210), and a cable winded around the winding reel; and a control unit, comprising (see [0026] illustrates that within the winch housing (260), a motor (210) is used to turn a first drive shaft (230-1). In one possible embodiment, the motor (210) is an electric motor which draws power from the electrical system of the watercraft (FIG. 1, 120). However, the motor (210) may be any of a variety of different units that develop energy or impart motion. These types of motors may include, but are not limited to, a hydraulic motor, a pneumatic motor, a mechanical spring system, an internal combustion engine, etc. As used herein and in the appended claims, the term "motor" will refer to any device that can cause rotation of the winch to wind up, or reel out, the tow-rope (250)): a socket for sending a wireless control signal via a start/stop button (see [0030], [0031], [0032], [0033], [0034], [0039], [0040]); and a host for receiving the wireless control signal sent by the socket and controlling the winding reel to start or stop winding according to the wireless control signal ([0033], [0034], [0038], [0039], [0040]); wherein the drive structure is electrically connected to the control unit (an electric motor which draws power from the electrical system of the watercraft (FIG. 1, 120), the term "motor" will refer to any device that can cause rotation of the winch to wind up, or reel out, the tow-rope (250)); the host is arranged inside the casing; the socket is arranged outside the casing; the start/stop button is provided on a surface of the socket, and the socket is connected to a free end of the cable (see [0031], [0031], [0032])
	Regarding claim 2, Welch discloses wherein the socket comprises a radio frequency circuit, a Bluetooth circuit or an infrared circuit for sending the wireless control signal (see [0030], [0031], [0032]).
Regarding claim 9, Welch discloses a control method for an intelligent electric winder, comprising: when the socket detects a trigger signal from the start/stop button, converting the trigger signal into a wireless control signal and sending the wireless control signal to the host; and when the host receives the wireless control signal sent by the socket, controlling the winding reel to start or stop winding according to the wireless control signal (see [0030], [0031], [0032], [0034]).
Regarding claim 10, Welch discloses when the host receives a wireless command from other equipment, controlling the winding reel to start or stop winding according to the wireless command (see [0032], [0040], [0041]).
Regarding claim 11, Welch discloses wherein the socket comprises a radio frequency circuit, a Bluetooth circuit or an infrared circuit for sending the wireless control signal (see [0030], [0031], [0032]).
Claims 1-2, 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christensen et al (US 2010/0224843) hereinafter Christensen.
Regarding claim 1, Christensen discloses an intelligent electric winder (see Figs. 3, a tow rope winch (101)), comprising: a support; a winder body, comprising: a casing fixedly connected to the support (see [0047], the towrope winch (101) may further include a housing. The housing protects the towrope winch (101) from contaminants such as water and dirt)), a winding reel provided inside the casing (see [0057], [0063], [0064]), a drive structure connected to the winding reel, and a cable winded around the winding reel (see Fig. 4, a motor (111), [0070]; and a control unit, comprising: a socket for sending a wireless control signal via a start/stop button (see Fig. 4, [0053], [0057], [0060], [0095]; and a host for receiving the wireless control signal sent by the socket and controlling the winding reel to start or stop winding according to the wireless control signal (see [0058], [0060], [0090], the transmitter electronics (165) are configured to transmit and receive communications to and from the towrope winch (FIG. 3, 101) located on the watercraft (FIG. 2, 191); wherein the drive structure is electrically connected to the control unit (see [0072], [0090], the motor (111) may be an electric motor, a pneumatic motor, a hydraulic motor, or an internal combustion engine. In one illustrative embodiment, the motor (111) may be an electric motor configured to draw electrical energy from the engine and/or battery of the watercraft (FIG. 2, 191) and/or from an auxiliary power source such as a second battery); the host is arranged inside the casing; the socket is arranged outside the casing (see Fig. 4); the start/stop button is provided on a surface of the socket (see Fig. 4), and the socket is connected to a free end of the cable (see [0045], a towrope (149).
Regarding claim 2, Christensen discloses wherein the socket comprises a radio frequency circuit, a Bluetooth circuit or an infrared circuit for sending the wireless control signal (see [0058] illustratest he transmitter electronics (165) are configured to transmit and receive communications to and from the towrope winch (FIG. 3, 101) located on the watercraft (FIG. 2, 191). The rider (FIG. 2, 195) may selectively activate the reel-in button (161) and reel-out button (163). These instructions may be transmitted to the towrope winch (FIG. 3, 101) via wired or wireless communication methods. As examples of wireless forms of communication, instructions from the rider (FIG. 2, 195) may, be transmitted to the towrope winch (FIG. 3, 101) via a radio frequency (RF) transmitter/receiver, a microwave transmitter/receiver, or an infrared (IR) transmitter/receiver. In another illustrative embodiment, the transmitter electronics (165), may be configured to be voice activated, and transmit instructions from the rider (FIG. 2, 195) upon detection of an audible command).
Regarding claim 9, Christensen discloses a control method for an intelligent electric winder, comprising: when the socket detects a trigger signal from the start/stop button, converting the trigger signal into a wireless control signal and sending the wireless control signal to the host; and when the host receives the wireless control signal sent by the socket, controlling the winding reel to start or stop winding according to the wireless control signal (see [0058] to [0060], [0109]).
Regarding claim 10, Christensen discloses when the host receives a wireless command from other equipment, controlling the winding reel to start or stop winding according to the wireless command (see [0058], [0059], [0060]).
Regarding claim 11, Christensen discloses wherein the socket comprises a radio frequency circuit, a Bluetooth circuit or an infrared circuit for sending the wireless control signal (see [0058]).
Allowable Subject Matter
Claims 3-8, 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Widegren (US 2014/0217225) discloses a device for unwinding and winding up one or more lines.
Witelson et al (US 2019/0271169) disclose a pool cleaning robot and a method for sensing a cleanliness of a filtering unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
KT
May 4, 2022